 1 JEFFREY BOSSERT CLARK
   Acting Assistant Attorney General
 2 BRIGHAM J. BOWEN
   Assistant Branch Director
 3 JULIE STRAUS HARRIS (DC Bar No. 1021928)
   Senior Trial Counsel
 4 CHARLES E.T. ROBERTS (PA Bar No. 326539)
   BRADLEY CRAIGMYLE (IL Bar No. 6326760)
 5 Trial Attorneys
   United States Department of Justice
 6 Civil Division, Federal Programs Branch
   1100 L Street NW
 7 Washington, DC 20530
   Phone: (202) 353-7633
 8 Fax: (202) 616-8470
   Email: julie.strausharris@usdoj.gov
 9
   Attorneys for Defendants
10

11                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      OAKLAND DIVISION
13

14    IMMIGRANT LEGAL RESOURCE
      CENTER, et al.,                                         Case No. 4:20-cv-5883-JSW
15

16                         Plaintiffs,
                                                              DEFENDANTS’ RESPONSE TO
17            v.                                              RECLAIM THE RECORDS’
                                                              REQUEST TO FILE AMICUS
18
      CHAD F. WOLF, et al.,
19

20                         Defendants.
21

22

23

24

25

26

27

28

     Immigrant Legal Resource Center et al. v. Chad F. Wolf et al., No. 4:20-cv-5883-JSW
     Defs.’ Resp. to Reclaim the Records’ Request to File Amicus
 1           Pursuant to the Court’s Order Requiring Response from Defendants to Respond to Request to File

 2 Amicus from Reclaim the Records, ECF No. 66, Defendants Chad F. Wolf, the United States Department of

 3 Homeland Security, Kenneth Cuccinelli, and the United States Citizenship and Immigration Services state the

 4 following: as Defendants advised counsel for Reclaim the Records when, several hours after the Court’s

 5 deadline for amicus filings, he sought consent to file an amicus curiae brief, the sole basis for Defendants’

 6 opposition to Reclaim the Records’ request was the fact that the deadline set by the Court had already passed,

 7 and such opposition was in deference to the Court’s order. If the Court is inclined to excuse the untimeliness

 8 of Reclaim the Records’ request, Defendants have no further objection to Reclaim the Records’ request.
 9

10 Dated: September 11, 2020                                   Respectfully submitted,

11                                                             JEFFREY BOSSERT CLARK
                                                               Acting Assistant Attorney General
12
                                                               BRIGHAM J. BOWEN
13                                                             Assistant Branch Director
                                                               Federal Programs Branch
14
                                                                /s/ Julie Straus Harris
15                                                             JULIE STRAUS HARRIS
                                                               DC Bar No. 1021298
16                                                             Senior Trial Counsel
                                                               CHARLES E. T. ROBERTS (PA Bar No. 326539)
17                                                             BRADLEY CRAIGMYLE (IL Bar No. 6326760)
                                                               Trial Attorneys
18                                                             U.S. Department of Justice
                                                               Civil Division, Federal Programs Branch
19                                                             1100 L Street NW
                                                               Washington, DC 20530
20                                                             Tel: (202) 353-7633
                                                               Fax: (202) 616-8470
21                                                             Email: julie.strausharris@usdoj.gov
22                                                             Attorneys for Defendants
23

24                                           CERTIFICATE OF SERVICE
25           I hereby certify that on the 11th day of September, 2020, I electronically transmitted the foregoing
26 document to the Clerk of Court using the ECF System for filing.

27                                                                     /s/ Julie Straus Harris
                                                                     JULIE STRAUS HARRIS
28

     Immigrant Legal Resource Center et al. v. Chad F. Wolf et al., No. 4:20-cv-5883-JSW
     Defs.’ Resp. to Reclaim the Records’ Request to File Amicus                                             Page 1
